Citation Nr: 1815125	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-32 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1952 to June 1955, and from July 1955 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for the Veteran to be scheduled for a Board hearing.  In a November 2017 letter, the Veteran was notified that his hearing had been scheduled for December 18, 2017.  He failed to appear for the proceeding, and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The examination reports of record are not adequate under Correia v. McDonald, 28 Vet. App. 158 (2016), which requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, a new examination is needed on remand.  Updated treatment records should also be secured.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
  
1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding relevant private treatment records.  

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his right shoulder disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's right shoulder due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

4.  Then, after taking any additional development deemed necessary, readjudicate the claim, and issue a Supplemental Statement of the Case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

